                 Case 18-10601-MFW               Doc 3189          Filed 01/21/21       Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------- x

                                                               :
                                                               :          Chapter 11
THE WEINSTEIN COMPANY HOLDINGS                                 :
LLC, et al.,                                                   :          Case No. 18-10601 (MFW)
                                                               :
                                   Debtors. 1                  :          (Jointly Administered)
                                                               :           Re: D.I. 3182
------------------------------------------------------------- x
                    DECLARATION OF PAUL H. ZUMBRO IN SUPPORT OF
                   FIFTH AMENDED CHAPTER 11 PLAN OF LIQUIDATION

          I, Paul H. Zumbro, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true

to best of my knowledge, information, and belief:

          1.        I am a member of the law firm of Cravath, Swaine & Moore LLP (“Cravath”),

counsel to the Debtors in the above-captioned chapter 11 cases. I am admitted to practice in the

State of New York, and also admitted to practice before this Court pro hac vice.

          2.        I submit this declaration (the “Declaration”) in support of the Fifth Amended

Chapter 11 of Liquidation (as may be amended, modified, or supplemented, the “Plan”)

proposed by the Debtors and the Official Committee of Unsecured Creditors. 2

          3.        Attached hereto as Exhibit 1 is a true and correct copy of the substantive

mediation agreement entered into by certain of the Settlement Parties, dated May 4, 2018 (the

“Mediation Agreement”). 3



1
  The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The
mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York
10013. Due to the large number of debtors in these cases, which are being jointly administered for procedural
purposes only, a complete list of the Debtors and the last four digits of their federal tax identification numbers is not
provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims and
noticing agent at http://dm.epiq11.com/twc.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Plan.
               Case 18-10601-MFW             Doc 3189        Filed 01/21/21        Page 2 of 2




         4.      Attached hereto as Exhibit 2 is a true and correct copy of the Plan Support

Agreement entered into by the Settlement Parties, dated October 19, 2020.

                 Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

is true and correct to the best of my knowledge and belief.



Dated:     January 20, 2021                      /s/ Paul H. Zumbro
                                                 Paul H. Zumbro




3
   Due to the number of parties involved in the mediation, different parties signed different exact copies of the
Mediation Agreement. The copy of the Mediation Agreement attached hereto as Exhibit 1 is the copy the Debtors
signed.


                                                       2
